NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALFREDO ROMAN,                                  No. 16-35575

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00241-BLW

 v.
                                                MEMORANDUM*
RANDY BLADES, Warden, Sued in their
individual and official capacity and their
successors in office; BRIAN
KINGENSMITH, Sued in their individual
and official capacity and their successors in
office,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Alfredo Roman, an Idaho state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims arising from a disciplinary hearing. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo dismissal under 28 U.S.C. § 1915A. Nordstrom v.

Ryan, 762 F.3d 903, 908 (9th Cir. 2014). We affirm.

      The district court properly dismissed Roman’s due process claim regarding

the payment of restitution because Roman failed to allege facts sufficient to show

that he was not provided with an adequate pre-deprivation hearing under Mathews

v. Eldridge, 424 U.S. 319 (1976). See Shinault v. Hawks, 782 F.3d 1053, 1057

(9th Cir. 2015) (noting that inmate’s account funds are a protected property interest

and describing the Mathews balancing test to determine “whether a pre-deprivation

hearing is required and what specific procedures must be employed at that hearing

given the particularities of the deprivation”).

      The district court properly dismissed Roman’s due process claims arising

from his placement in disciplinary and administrative segregation because Roman

failed to allege facts sufficient to show a protected liberty interest or an “atypical

and significant hardship.” Sandin v. Conner, 515 U.S. 472, 483-85 (1995) (a

prisoner has no protected liberty interest when the sanction imposed neither

extends the length of his sentence nor imposes an “atypical and significant

hardship”); Serrano v. Francis, 345 F.3d 1071, 1077-78 (9th Cir. 2003) (due

process procedural protections “adhere only when the disciplinary action

implicates a protected liberty interest”).


                                             2                                   16-35575
       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                                  16-35575